Citation Nr: 1036204	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-04 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability evaluation for the 
Veteran's low back strain, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from February 1958 to February 
1960 and from April 1965 to December 1972.  The Veteran served in 
the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Waco, Texas, 
Regional Office (RO) which, in pertinent part, denied an 
increased disability evaluation for the Veteran's low back 
strain.  In December 2009, the Board remanded the Veteran's 
appeal to the RO for additional development of the record.  

In March 2010, the Appeals Management Center (AMC) granted 
service connection for right lower extremity and left lower 
extremity radiculopathy; assigned 10 percent evaluations for 
those disabilities; and effectuated the awards as of February 3, 
2010.  

This appeal is REMANDED to the RO via the AMC in Washington, DC.  
The Department of Veterans Affairs (VA) will notify the Veteran 
if further action is required on his part.  


REMAND

The report of a February 2010 VA examination for compensation 
purposes conducted in response to the Board's December 2009 
Remand instructions notes that a January 2006 private magnetic 
resonance imaging (MRI) study had revealed findings consistent 
with lumbar spine degenerative disc disease, degenerative joint 
disease, and spinal stenosis.  On examination, the Veteran was 
diagnosed with lumbar spinal stenosis and a "co-morbidity of 
diabetes which could explain the lower extremity numbness."  The 
examiner opined that:

But his history and physical findings are 
very suggestive of spinal stenosis which 
was found on MRI and the condition that was 
diagnosed as a "lumbosacral strain" after 
the helicopter accident could conceivably 
have caused him to develop degenerative 
disks over the interim period from the time 
of injury to the present.  

The Board observes that the Veteran served on land in the 
Republic of Vietnam.  The February 2010 VA examination report may 
be reasonably construed as both an informal application to reopen 
the Veteran's claim of entitlement to service connection for 
lumbar spine degenerative disc disease and an informal claim for 
service connection for chronic diabetes mellitus.  38 C.F.R. 
§ 3.157(b)(1) (2009).  

It appears that the RO has not had an opportunity to act upon 
either the application to reopen or the claim.  The Board finds 
that the issues of whether new and material evidence has been 
received to reopen the Veteran's claim of entitlement to service 
connection for lumbosacral spine degenerative disc disease and 
service connection for chronic diabetes mellitus are inextricably 
intertwined with the certified issue of an increased evaluation 
for his low back strain given the overlapping spinal and lower 
extremity neurological symptomatology.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has jurisdiction of 
the issue, only that the Board cannot fairly proceed while there 
are outstanding matters that must be addressed by the RO in the 
first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issues of whether new 
and material evidence has been received to 
reopen the Veteran's claim of entitlement 
to service connection for lumbosacral spine 
degenerative disc disease and service 
connection for chronic diabetes mellitus.  
The Veteran should be informed in writing 
of the resulting decision and his 
associated appellate rights.  The issues 
are not on appeal unless there is a notice 
of disagreement and a substantive appeal as 
to each issue.  
2.  Then readjudicate the Veteran's 
entitlement to an increased evaluation for 
his low back strain.  If the benefit sought 
on appeal remains denied, the Veteran and 
his accredited representative should be 
issued a supplemental statement of the case 
(SSOC) which addresses all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered, since the issuance 
of the last SSOC.  The Veteran should be 
given the opportunity to respond to the 
SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

